DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The Document Number for the U.S. Patent Document to Ma et al. published 29 December, 2016 cited on the IDS appears to be incorrect. It appears the Document Number should read 2016/0377611, which is cited in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the layer of metal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 50 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication US 2016/0377611 to Ma et al. (herein Ma). 
Regarding independent claim 50, Ma teaches a method of making a device comprising the steps of applying one or more layers of sliver (Ag), attached to graphene, on a layer of silicon substrate (SiO2) and applying a layer of molecularly imprinted polymer (MIP) in electrical communication with the one or more layers of silver (see Paragraphs 0044-0046; Figs. 1-2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 18, 19, 21, 30, 32, 34, 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/022545 to Gleason et al. (herein Gleason), and further in view of United States Patent 6,004,442 to Choulga et al. (herein Choulga). 
Regarding independent Claim 1, Gleason teaches a sensor (100), comprising: a first electrical contact layer (120) (one or more layers of metal) on a non-conductive substrate (110); and a layer of molecularly imprinted polymer (130) in electrical communication with the first electrical contact layer (120) (see Fig. 1A; Pg. 6, line 23 – Pg. 7, line 9). In addition, Gleason teaches that the substrate can be made of silicon (see Pg. 11, lines 16 – 17). 
Gleason does not teach wherein the one or more layers of metal are each independently selected from a layer of chromium, platinum, gold, nickel, cobalt, tungsten, rhodium, iridium, silver, tin, titanium or tantalum, or an alloy thereof. 
Choulga teaches analyte-selective sensors where electrode materials are selected from silver, gold, platinum, palladium, nickel, tantalum, titanium, chromium, copper, vanadium, etc. (see Col. 19 line 
Gleason and Choulga area analogous in the field of analyte selective sensors.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to form the first electric contact layer (120) of Gleason out of the conductive metals of Choulga mentioned above, more specifically chromium for the benefit of adhesion (see Col. 18, lines 21-23). 
Regarding claims 4 and 5, Gleason and Choulga teach all the limitations of claim 1 above. 
As mentioned above, Gleason and Choulga teach wherein the first electrical contact layer (120) (see Fig. 1A of Gleason) is made out of chromium (see Col. 19 line 45 – Col. 20 line 20 of Choulga) and the thickness of the first electrical contact layer (120) lies between 0.01 to 10 microns (see Col. 16, lines 19-20 of Choulga) which falls within the range of 10 microns to 20 microns thick metal layer as recited in the instant claims. 
Regarding claims 18 and 19, Gleason and Choulga teach all the limitations of claim 1 above. 
Gleason and Choulga teach the polymer layer can be made from pyrrole (see Pg. 7, lines 13 – 21 of Gleason). 
Regarding claim 21, Gleason and Choulga teach all the limitations of claim 1 above. 
Gleason teaches the biosensor can be configured to detect biomarkers that includes Acetone (see Pg. 12, lines 12-19). 
Regarding claim 30, Gleason and Choulga teach all the limitations of claim 1. 
Gleason teaches wherein the sensor (100) further comprises a second electrical contact layer (170) in electrical communication with the conductive polymer layer (130) (see Fig. 1A). 
Regarding claim 32, Gleason and Choulga teach all the limitations of claim 1.
Gleason teaches measuring the electrical resistance between the first electrical contact (120) and second electrical contact (170) which will undergo a change when the device is contacted with a 
Regarding claim 34, 38, and 39 Gleason and Choulga teach all the limitations of claim 1 above. 
Gleason teaches a method of detecting one or more analytes in a sample comprising: It is understood the sensor (100) will not generally have an analyte molecule (160) attached to the analyte specific molecule (150) and therefore will have an inherent resistance. Gleason also teach measuring the change in electrical resistance (i.e. difference in resistance when the analyte molecule (160) is attached vs. not attached) measured between the first electrical contact (120) and second electrical contact (170) when the device is contacted with a sample containing an analyte molecule (160) and analyte molecule (160) bind to analyte specific molecule (150) attached to functional group (140) on surface of polymer layer (130) and because analyte specific molecule (150) does not bind substantially to other analytes which may be present in the sample, the device response is specific to the presence of the particular analyte (160) for the which the analyte specific molecule (150) has a specific affinity (see Pg. 6, line 27- Pg. 7, line 9). Furthermore Gleason teaches the biosensor can detect, pathogens, toxins, other bioagents, or biomarkers. Pathogens that can be detected by the biosensor include E. coli, Staphylococcus, Listeria, Salmonella, Campylobacter, Legionella, Plague (Yersinia pestis), Tularemia (Francisella tularensis), or smallpox (variola major). The biosensor can also detect toxins and biomarkers (see Pg. 12, line 26 – Pg. 17, line 21 for a full list of analytes the biosensor is capable of detecting), thereby inherently detecting any of these analytes in a sample would indicate the subject has the disease of condition in question. 
Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/022545 to Gleason et al. (herein Gleason) and United States Patent 6,004,442 to Choulga et al. (herein Choulga), as applied to claim 1 above, and in further in view of United States Patent Application Publication US 2016/0377611 to Ma et al. (herein Ma). 
Regarding claim 7, Gleason and Choulga teach all the limitations of claim 1 above. 
Gleason and Choulga do not teach wherein the layer of silicon is from about 250 microns to about 650 microns thick. 
Ma teaches a thickness of a silicon substrate of a chemical sensor utilizing a molecularly imprinted polymer of 0.812 mm (812 microns) (see Paragraph 61). It has been held that obviousness exits where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 (I). 
Regarding claim 9, Gleason and Choulga teach all the limitations of claim 1 above. 
As mentioned above, Gleason, Choulga, and Ma teach the thickness of the silicon substrate is 0.812 mm (812 microns) (see Paragraph 61 of Ma). Also as discussed above, Gleason and Choulga teach wherein the first electrical contact layer (120) (see Fig. 1A of Gleason) is made of materials selected from silver, gold, platinum, palladium, nickel, tantalum, titanium, chromium, copper, vanadium, etc. (see Col. 19 line 45 – Col. 20 line 20 of Choulga) and the thickness of the first electrical contact layer (120) lies between 0.01 to 10 microns (see Col. 16, lines 19-20 of Choulga). Gleason, Choulga, and Ma teach materials and structure substantially similar to that of the claimed silicon substrate and layer of metal; therefore, one of ordinary skill the art would reasonably expect the metal layer and the silicon substrate to have substantially similar properties, i.e. resistance. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/022545 to Gleason et al. (herein Gleason) and United States Patent 6,004,442 to Choulga et al. (herein Choulga), as applied to claim 1 above, and in further view of Molecular Imprinting Techniques Used for the Preparation of Biosensors by Ertürk et al. (herein Ertürk). 
Regarding claim 11, Gleason and Choulga teach all the limitations of claim 1 above. 
Gleason and Choulga do not teach wherein the layer of the molecularly imprinted polymer is from about 5 nanometers to about 500 nanometers. 
Ertürk teaches decreasing the polymer layer to a thickness below 200 nanometers (see Pg. 6, last paragraph) and more specifically an MIP layer thickness of 40 nanometers (see Pg. 8, 2nd paragraph). 
Ma and Ertürk are analogous in the field of MIPs and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the MIP layer of Ma to a thickness below 200 nanometers, which falls within the range recited in the instant claims for the benefit of increasing sensitivity (see Pg. 6, last paragraph of Ertürk) as a thicker film would lead to lower sensitivity (see Pg. 13, first paragraph of Ertürk). 
Claims 14, 15, 17, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/022545 to Gleason et al. (herein Gleason) and United States Patent 6,004,442 to Choulga et al. (herein Choulga), as applied to claim 1 above, and in further view of A molecularly-imprinted electrochemical sensor based on a graphene-Prussian blue composite-modified glassy carbon electrode for the detection of butylated hydroxyanisole in foodstuffs by Cui et al. (herein Cui). 
Regarding claim 14, Gleason and Choulga teach all the limitations of claim 1 above. 
Gleason and Choulga do not teach wherein the device of claim 1 further comprises one or more layers of graphene between the one or more layers of metal and the layer of molecularly imprinted 
Cui teaches a device for the detection of butylated hydroxyanisole (BHA) comprising a layer of graphene and Prussian blue (GR-PB) between the substrate and the molecularly imprinted polymer (MIP) made of pyrrole (see scheme 1) wherein experiments were performed using a model VersaSTAT 3 electrochemical workstation (see Pg. 5950 section 2.2). 
Gleason, Choulga, and Cui are analogous in the field of electrochemical sensors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor device (100) of Gleason and Choulga (see Fig. 1A of Gleason) to include a layer of GR-PB between the first electrical contact layer (120) and the MIP layer (130) because of the of graphene’s outstanding rate of electronic transfer and the improvement of detection sensitivity due to the synergistic effect of GR and PB (see Pg. 5950, paragraphs 1-4).  
Regarding claim 15, Gleason, Choulga, and Cui teach all the limitations of claim 14 above. 
As mentioned above, the layer(s) of graphene (GR) comprises Prussian blue (PB) or potassium ferrocyanide (see section Preparation of GR-PB of Cui). 
Regarding claim 17, Gleason, Choulga, and Cui teach all the limitations of claim 14 above. 
Gleason, Choulga, and Cui teach at least one layer of GB-PR (see Scheme 1 of Cui). 
Regarding claim 33, Gleason and Choulga teach all the limitations of claim 32. 
Gleason and Choulga fail to teach wherein the system further comprises a microcontroller unit capable of monitoring and transmitting data obtained from the ohmmeter (multimeter). 
As mentioned above, Cui teaches using software (VersaSTAT 3 electrochemical workstation) which can take electroanalytical measurements and monitor data. 
Gleason, Choulga, and Cui are analogous in the field of electrochemical sensors and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over International Publication WO 2013/022545 to Gleason et al. (herein Gleason) in view of United States Patent 6,004,442 to Choulga et al. (herein Choulga) and in further in view of United States Patent Application Publication US 2016/0377611 to Ma et al. (herein Ma), International Publication WO 2010/025547 to Taft et al. (herein Taft), and A molecularly-imprinted electrochemical sensor based on a graphene-Prussian blue composite-modified glassy carbon electrode for the detection of butylated hydroxyanisole in foodstuffs by Cui et al. (herein Cui). 
Regarding claim 31, Gleason teaches a device, sensor (100), with a substrate layer (110) (see Fig. 1A) wherein the substrate layer can be made of silicon (see Pg. 11, lines 16 – 17). The device further comprises a first electrical contact layer (120) on the substrate, an active layer (conductive polymer) (130) on the first electrical contact (120), and a second electrical contact (170) on the polymer layer (130) all of which are in electrical contact with each other and wherein the change in resistance is measured between the electrical contacts to determine if an analyte is present in a sample (see Fig. 1A; Pg. 5, line 27 – Pg. 6, line 9). Gleason teaches the polymer layer can be formed using polypyrrole (See Pg. 20, lines 13-24). 
Gleason does not teach wherein the layer of silicon having a thickness of from about 100 microns to about 1 millimeter, the first electrical contact layer (120) on the substrate being made out of chromium, wherein the layer of chromium and the layer of Silicon have a combined resistance of about 60 ohms, five to about fifteen layers of graphene comprising potassium ferrocyanide between the layer of chromium and the molecularly imprinted polypyrrole layer in electrical communication with both, 
Regarding the thickness of layer of silicon, Ma teaches a thickness of a silicon substrate of a chemical sensor utilizing a molecularly imprinted polymer of 0.812 mm (812 microns) (see Paragraph 61). It would obvious to use the thickness of Ma for the substrate of Gleason because it is recognized in the art as being suitable for intended purpose. See MPEP 2144.07. 
Regarding the first electrical layer (120) (see Fig. 1A of Gleason) on the substrate being made out of chromium, Choulga teaches analyte-selective sensors where electrode materials are selected from silver, gold, platinum, palladium, nickel, tantalum, titanium, chromium, copper, vanadium, etc. (see Col. 19 line 45 – Col. 20 line 20). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date for the first electrical contact layer (120) of Gleason to be made out of Chromium. See MPEP 2144.07 Art Recognized for an Intended Purpose. Gleason, Ma, and Choulga teach materials and structure substantially similar to that of the claimed silicon substrate and layer of metal; therefore, one of ordinary skill the art would reasonably expect the metal layer and the silicon substrate to have substantially similar properties, i.e. resistance. 
Regarding the layers of graphene comprising potassium ferrocyanide, Cui teaches a device for the detection of butylated hydroxyanisole (BHA) comprising a layer of graphene and Prussian blue (GR-PB) between the substrate and the molecularly imprinted polymer (MIP) made of pyrrole (see scheme 1 and section: Preparation of GR-PB). Gleason, Choulga, and Cui are analogous in the field of electrochemical sensors. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor device (100) of Gleason and Choulga (see Fig. 1A of Gleason) to include a layer of GR-PB between the first electrical contact layer (120) and the MIP layer (130) because of the of graphene’s outstanding rate of electronic transfer and the improvement of detection sensitivity due to the synergistic effect of GR and PB (see Pg. 5950, paragraphs 1-4).  Neither 
Regarding the dimensions of the device, Taft teaches a nanostructured microelectrode device for detecting the presence of, for example, nucleic acid. Taft teaches the dimensions of this device includes a height of 0.5 to 100 microns, diameter (i.e. width if non-cylindrical shape) of about 1 to 10 microns, and length of about 1 to 300 nanometers. It would obvious to modify the device of the previous combination of Gleason, Ma, Cui and Choulga by using the dimensions of Taft because it is recognized in the art as being suitable for intended purpose. See MPEP 2144.07.
Regarding the resistance of the device, Gleason, Choulga, Ma, Cui, and Taft teach materials and structure substantially similar to that of the claimed device; therefore, one of ordinary skill the art would reasonably expect the metal layer and the silicon substrate to have substantially similar properties, i.e. resistance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787.  The examiner can normally be reached on Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797